Citation Nr: 0027465	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-12 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to May 4, 1998, for 
the grant of service connection for the residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1983 to April 1987 
and active duty for training in June 1991.  This matter comes 
to the Board of Veterans' Appeals (Board) from a December 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in which the RO granted service 
connection for the residuals of a left shoulder injury 
effective May 4, 1998.  The veteran has perfected an appeal 
of the effective date assigned for the grant of service 
connection.



FINDINGS OF FACT

1.  In an April 1995 rating decision the RO denied 
entitlement to service connection for the residuals of a left 
shoulder injury.  The veteran was notified of that decision 
and did not appeal, and the April 1995 decision is final.

2.  The veteran did not again claim entitlement to service 
connection for the residuals of a left shoulder injury until 
May 4, 1998.


CONCLUSION OF LAW

Entitlement to an effective date prior to May 4, 1998, for 
the grant of service connection for the residuals of a left 
shoulder injury is not shown as a matter of law.  38 U.S.C.A. 
§§ 5109A, 5110(a), 7105(c) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.104(a), 3.105(a), 3.400(b), (k), (q) and (r), 
20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an April 1995 rating decision the RO denied entitlement to 
service connection for the residuals of a left shoulder 
injury.  The evidence relied upon in reaching that decision 
included a June 1991 line of duty determination, service 
department treatment records, VA treatment records for August 
1994 through November 1994, the report of a December 1994 VA 
examination, and the veteran's statements.

The line of duty determination shows that in June 1991 the 
veteran injured his left shoulder as the result of heavy 
lifting during active duty for training in the Army National 
Guard.  The service department treatment records show that he 
received treatment in June 1991 for what was assessed as a 
left shoulder sprain.

The veteran initially claimed entitlement to VA compensation 
benefits in August 1994.  VA treatment records indicate that 
in August 1994 he reported having injured his left shoulder 
three years previously, and that he currently had pain in the 
left shoulder with lifting over 10 pounds or overhead.  In 
August 1994 his complaints were assessed as bicipital and 
supraspinatus tendonitis, for which medication and physical 
therapy was provided.  He received treatment through November 
1994.

The report of the December 1994 VA examination shows that the 
veteran was employed as an inventory worker.  He reported 
having injured his left shoulder by lifting heavy equipment 
while on active duty for training, and that he currently had 
pain in the left shoulder with exertion or on the extremes of 
motion.  Examination showed pain with the range of motion, 
but no other abnormalities, and the examiner provided a 
diagnosis of status post left shoulder strain.

In the April 1995 rating decision the RO found that the claim 
for service connection for the residuals of the left shoulder 
injury was not well grounded because there was no medical 
evidence of a nexus between the symptoms that occurred in 
1994 and the injury in June 1991.  The veteran was notified 
of the April 1995 decision and did not appeal.

In a statement received May 4, 1998, the veteran requested 
that his claim for compensation benefits be reopened.  In 
support of his request to reopen the previously denied claim 
he submitted additional VA treatment records for August and 
September 1994 that are essentially duplicative of the 
evidence of record in April 1995.  He also submitted a March 
1998 private medical report that indicates he complained of a 
recurrence of left shoulder pain after strenuous activity and 
lifting at work.  He reported having had bursitis in the left 
shoulder in 1991 as a work-related injury, with a recurrence 
in 1994.  He denied having taken any medication for the 
problem.  The physician provided an assessment of subdeltoid 
bursitis of the left shoulder.  

In the December 1998 rating decision the RO granted service 
connection for bursitis of the left shoulder with limitation 
of motion, residuals of a left shoulder injury, without 
making any specific findings as to whether new and material 
evidence had been submitted to reopen the previously denied 
claim.  The RO assigned an effective date of May 4, 1998, for 
the grant of service connection, based on the date of receipt 
of the veteran's request to reopen the prior claim.

In his notice of disagreement and substantive appeal the 
veteran claimed entitlement to compensation benefits 
retroactively to 1994.  He stated that the physician 
conducting the examination in December 1994 had not conducted 
a proper examination and misdiagnosed his complaints.  He 
stated that he did not appeal the April 1995 decision because 
he did not know that he could do so without an attorney.  He 
reported having had pain in his left shoulder since the 1994 
examination.


II.  Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  The effective date 
of service connection based on a finding that new and 
material evidence has been submitted, if that evidence is not 
received within the appeals period of the previously denied 
claim, shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. §§ 3.104, 3.105, 
20.1103.

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium); see also Baldwin v. West, 13 Vet. App. 1 (1999) 
(if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable).

If the veteran fails to identify the specific error or does 
not show, assuming his allegations to be true, that the 
outcome of the case would have been manifestly different, the 
claim that a prior decision was based on clear and 
unmistakable error should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  If the veteran 
raises a valid claim of clear and unmistakable error, the 
question of whether a given decision was based on clear and 
unmistakable error is to be determined based on the facts of 
the case.  See Rivers v. Gober, 10 Vet. App. 469 (1997).

The veteran contends that he is entitled to an effective date 
in 1994 for the grant of service connection for the residuals 
of the left shoulder injury.  He bases his claim on an 
assertion that a VA examination conducted in December 1994, 
was improperly conducted and that had it been correctly 
conducted a left shoulder disability would have been 
diagnosed.  He also asserts that he was deterred from filing 
an appeal of the April 1995 rating decision by his mistaken 
belief that he needed a lawyer in order to perfect his 
appeal.

The veteran has not asserted that the April 1995 rating 
decision contained clear and unmistakable error, and the 
Board is unable to find such error in the decision.  
Specifically, the RO considered the report of the December 
1994 examination as it was reported by the examiner.  Thus, 
it cannot be said that the RO failed to consider the correct 
evidence.  Even if the examiner conducted an inaccurate 
examination and that inaccuracy could in some way be imputed 
to the RO, such inaccuracy would not have materially changed 
the outcome of the claim.  The RO denied the veteran's claim 
not because of the lack of a current diagnosis, but because 
of the lack of a nexus between a current disability and an 
injury in service.

In order to make a valid claim of clear and unmistakable 
error, the veteran must assert that the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the relevant laws and regulations were incorrectly 
applied to the facts as they were known.  In addition, he 
must also provide persuasive reasons why the decision would 
have been manifestly different but for the error.  Damrel, 6 
Vet. App. at 242.

The veteran has not shown that the correct facts were not 
before the adjudicators or that the relevant laws or 
regulations were incorrectly applied when service connection 
was denied in April 1995.  The RO denied entitlement to 
service connection on the basis that the evidence did not 
show a nexus between the left shoulder symptoms treated in 
1994 and the injury that occurred in June 1991.  That 
determination was supported by the evidence then of record, 
including the VA treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA treatment records are deemed to be 
"of record" for the purpose of determining whether a prior 
final decision was clearly and unmistakably erroneous).  The 
Board finds, therefore, that the veteran has failed to raise 
a valid claim of clear and unmistakable error in the April 
1995 rating decision.  Luallen , 8 Vet. App. at 96.

The veteran's arguments can also be viewed as an assertion 
that VA failed to fulfill the duty to assist him in 
developing his claim, in that the VA examination in December 
1994 was not adequate.  The RO found, however, that the claim 
for service connection was not well grounded, and in the 
absence of a well-grounded claim VA is under no duty to 
assist the veteran in developing the evidence.  Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).

Although the occurrence of "grave procedural error" may 
prevent a decision from becoming final, no such procedural 
error is alleged or found to have occurred in this case.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); Simmons v. 
West, 13 Vet. App. 501 (2000), aff'd on reconsideration, 
August 30, 2000.

The veteran's assertion that he did not appeal the April 1995 
decision because of a belief that he needed a lawyer, cannot 
serve to prevent that decision from becoming final.  The 
veteran is essentially arguing for equitable relief or 
equitable tolling.  Equitable relief is extended sparingly, 
such as in a case in which a claimant has actively pursued 
judicial remedies but has filed defective pleadings, or were 
a claimant has been induced or tricked by his adversary's 
misconduct, but not where a claimant has failed to exercise 
due diligence in preserving his or her legal rights.  Pfau v. 
West, 12 Vet. App. 515, 517 (1999) quoting Irwin v. 
Department of Veterans Affairs, 498 U.S. 89 (1990).

In Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
characterized Irwin v. Dep't of Veterans Affairs, 498 U.S. 
89, 95-96 (1990), as having held that "equitable tolling is 
available in suits between private litigants ... 'where the 
complainant has been induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.'"  
Bailey, 160 F.3d at 1364 (quoting Irwin, supra).

The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct (such as trickery); 
however, Bailey does require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F.3d at 1365 
(emphasis added).  (William) Smith v. West, 13 Vet. App. 525 
(2000).

In this case the RO was not the veteran's adversary.  
Further, the veteran was informed by the RO of the necessary 
steps to perfect an appeal.  He was furnished with a VA Form 
4107, which contained his appellate rights.  In his 
application for benefits in May 1998, he essentially 
acknowledged receipt of the VA Form 4107, but asserted that 
he did not appeal because he could not "afford legal 
representation as advised in the letter."  However, the 
veteran had a legal representative at the time at the time of 
the denial.

Additionally, the VA Form 4107 does not advise appellants 
that they should pay for legal representation.  The form in 
use at the time of the April 1995 decision, informed the 
veteran that to appeal the decision, he need only submit a 
notice of disagreement to the RO within one year, that he had 
a right to a hearing, and to representation by an accredited 
representative of a recognized service organization without 
charge, or to representation by an agent or attorney, but 
that VA could not pay the fees of an agent or attorney.

While it is plausible that the veteran misunderstood the 
appeals process, VA took no action to engender that 
misunderstanding, and provided him with accurate information 
as to how to appeal.

In the April 1995 rating decision the RO denied entitlement 
to service connection for the residuals of a left shoulder 
injury.  The veteran was notified of that decision and did 
not appeal, and the April 1995 decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Because the 
April 1995 decision is final, an effective date based on the 
August 1994 claim for compensation benefits is dependent upon 
a finding that the April 1995 decision was clearly and 
unmistakably erroneous in denying service connection.  Flash 
v. Brown, 8 Vet. App. 332 (1995); 38 C.F.R. § 3.400(k).  For 
the following reasons, the Board finds that no such error has 
been shown.

Following the April 1995 rating decision, the veteran did not 
again claim entitlement to VA compensation benefits until May 
4, 1998, at which time he requested that his claim be 
reopened.  Because the claim for service connection was not 
filed within one year of separation from service, the 
effective date for the grant of service connection is limited 
to the later of the date of receipt of the claim or the date 
entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(emphasis added).  

The Board finds, therefore, that entitlement to an effective 
date prior to May 4, 1998, for the grant of service 
connection for the residuals of a left shoulder injury is not 
shown as a matter of law.  Shields v. Brown, 8 Vet. App. 346, 
349 (1995) (an effective date cannot be granted in the 
absence of statutory authority, which requires the filing of 
a claim).  The Board has reviewed the evidence of record and 
finds that entitlement to an effective date prior to May 4, 
1998, is not shown as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (the claim should be denied if 
there is no entitlement under the law).



ORDER

The appeal to establish entitlement to an effective date 
prior to May 4, 1998, for the grant of service connection for 
the residuals of a left shoulder injury is denied.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

